Citation Nr: 0934484	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for right upper 
extremity neurological symptoms, to include as secondary to 
degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for a low and mid back 
disorder, to include as secondary to degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In August 2006, the Veteran filed a Notice of Disagreement.  
Following issuance to the Veteran of a Statement of the Case 
in January 2007, the Veteran perfected his appeal by filing a 
substantive appeal later that month.  In July 2009, the 
Veteran and his spouse appeared and provided their testimony 
at a Travel Board hearing which was held at the Oakland RO.

At his Travel Board hearing, the Veteran moved that the Board 
advance his appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7101 and 38 C.F.R. § 20.900(c) due to his age.  
This motion was granted by the Board in August 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a low and mid back 
disorder, to include as secondary to degenerative disc 
disease of the cervical spine, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the cervical 
spine is productive of forward flexion, at worst, to 30 
degrees and is not productive of ankylosis, intervertebral 
disc syndrome, or incapacitating episodes.

2.  The Veteran's right upper extremity neurological symptoms 
are manifest as a radiculopathy caused by the Veteran's 
degenerative disc disease of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Code 5235-5243 (2008).

2.  The Veteran's right upper extremity neurological symptoms 
are proximately due to his service-connected cervical spine 
degenerative disc disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for an increased evaluation for traumatic arthritis of 
the cervical spine, and service connection for a back 
disorder and for right upper extremity disorder, both claimed 
as secondary to traumatic arthritis of the cervical spine in 
a December 2005 notification letter.  In March 2006, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following a reasonable period of time in which the Veteran 
was afforded an opportunity to respond, the issues on appeal 
were readjudicated in the RO's January 2007 Statement of the 
Case.

Moreover, insofar as the Veteran's claim of service 
connection for right upper extremity neurological symptoms 
are concerned, no further notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time given the favorable action taken below 
in regard to that issue.  Indeed, any such action would 
result only in delay.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and post-
service VA treatment records have been obtained.  
Additionally, he was afforded VA examinations of the spine 
and right upper extremity in January 2006, April 2006, and 
September 2007.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

B.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation was previously 
established, and an increase in the assigned disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods during which the service-connected disability 
exhibits symptoms that would warrant different ratings for 
each distinct period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Francisco, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Entitlement to an Increased Rating for Degenerative 
Disc Disease of the Cervical Spine

The rating schedule incorporates a general formula for rating 
thoracolumbar and cervical spine disorders, other than 
intervetebral disc syndrome, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242.  Under this formula, a 20 percent 
evaluation is warranted for a cervical disorder that is 
manifested by forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; a combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is assigned for forward flexion of the 
cervical spine of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
appropriate for unfavorable ankylosis of the entire cervical 
spine.  A 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Under these provisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the cervical spine encompasses 45 degrees of 
flexion, extension, and bilateral lateral flexion and 80 
degrees of bilateral rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.

Also, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
intervertebral disc syndrome is evaluated under either the 
General Rating Formula for Diseases and Injuries of the spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  Under the latter formula, 
a 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  A 40 percent evaluation is assigned in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bedrest prescribed 
by a physician and treatment by a physician.  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.

In this case, November 2005 x-rays of the cervical spine 
revealed osteoporosis and significant multilevel degenerative 
disc disease and disc space narrowing, endplate sclerosis, 
and marginal osteophyte formation.  No fractures or 
dislocations were observed.

In November 2006, the Veteran underwent a VA examination of 
the cervical spine.  At that time, he reported intermittent 
cervical pain with an intensity level of eight on a scale of 
10.  The Veteran reported that his cervical pain radiated 
down his right shoulder, across his right upper arm, and to 
the area above his right elbow.  He stated that his cervical 
pain was accompanied by weakness, stiffness, spasm, 
tenderness, fatigue, and lack of endurance, and was 
aggravated by activity and exposure to cold weather.  He 
related that he experienced incapacitating exacerbations 
which were productive of severe pain and caused difficulty in 
getting out of bed.  He was unable to state the frequency 
with which such incapacitating episodes occurred.  According 
to the Veteran, he was unable to drive due to pain and 
stiffness in his neck, and was unable to play golf.
On examination, the Veteran was tender to palpation on the C5 
paraspinal muscles and cervical spine region.  Range of 
motion testing of the cervical spine revealed forward flexion 
to 30 degrees, extension to 25 degrees, rotation to 45 
degrees bilaterally, and lateral flexion to 15 degrees 
bilaterally.  All movement was associated with reported pain.  
A sensory examination revealed that the Veteran had intact 
sensation from C5 through T1 levels of his spine.  Based upon 
the examination, the Veteran was diagnosed with degenerative 
disc disease of the lumbar spine.  The examiner declined to 
provide an opinion as to limitations of cervical function 
based upon pain and fatigue in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1996) and 38 C.F.R. §§ 4.40, 4.45.

In September 2007, the Veteran underwent a second VA cervical 
spine examination.  At that time, he reported chronic neck 
pain with an intensity of five to six on a scale of 10.  He 
stated that this pain radiated into his right shoulder and 
arm.  The Veteran related that his neck pain was accompanied 
by stiffness, fatigability, and lack of endurance, and was 
brought on primarily by rotating his neck.  He also reported 
daily flare-ups of neck pain which were brought upon by use 
of his neck.  He did not, however, report any specific 
activities which were limited by his neck symptoms at that 
time.

An examination of the cervical spine revealed that the 
Veteran was tender to palpation in the region of the C5 disc.  
A scar, 7 centimeters in length and the same color as the 
surrounding tissue, was also noted.  The scar was observed to 
be well healed, nontender, nonadherent, non-depressed, and 
non-disfiguring.  Range of motion testing revealed extension 
to 45 degrees with three degrees limited by pain, forward 
flexion to 55 degrees which was not limited by pain, rotation 
to 60 degrees bilaterally which was limited by two degrees 
after three repetitions, and lateral bending to 25 degrees 
bilaterally without limitation due to pain or repetition.

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to an increased rating for 
degenerative disc disease of the cervical spine.  VA 
examinations performed in November 2006 and September 2007 
demonstrated forward flexion which was, at worst, to 30 
degrees.  No ankylosis was observed at either VA examination 
or at the Veteran's November 2005 cervical spine x-rays.    
Even with the Veteran's reported pain taken into full 
consideration, there is no evidence of a disability picture 
commensurate to a limitation of thoracolumbar forward flexion 
of 30 degrees or less given the extent of the cervical motion 
demonstrated by the Veteran.  See DeLuca, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5237.

Further, the Board notes that although there is x-ray 
evidence of some degenerative changes of the cervical spine, 
there is no indication of intervertebral disc involvement.  
Moreover, although the veteran claimed incapacitating 
episodes at his November 2006 VA examination, he was unable 
to state the frequency with which such episodes occurred.  
Additionally, the Board notes that the evidence is devoid of 
any indication that the Veteran was prescribed bedrest at any 
time.  Accordingly, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, which relate to evaluations for 
intervertebral disc syndrome, cannot apply in this case.

The Board also finds that there is no basis for a "staged" 
rating pursuant to Hart or Fenderson.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and has been fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an increased rating 
for the Veteran's cervical spine degenerative disc disease.  
To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 
4.7.

IV.  Entitlement to Service Connection for Right Upper 
Extremity Neurological Symptoms, to Include as Secondary to 
Degenerative Disc Disease
of the Cervical Spine

A review of the Veteran's service treatment records reflects 
that the Veteran sustained an injury to his cervical spine in 
a parachute accident that occurred in July of 1949.  
Following this incident, the Veteran was hospitalized for a 
period of three months for treatment of fractures of the 
vertebrae at C4 and C6 of the cervical spine.  The service 
treatment records, however, do not reflect any right upper 
extremity symptoms reported by the Veteran, nor do they 
indicate any treatment for or diagnoses of a right upper arm 
neurological disorder.

In March 1963, the Veteran reported weakness in his right 
hand and arm.  At that time, he reported onset of these 
symptoms in 1955, after several hours of performing his 
occupational duties as a butcher.  A motor examination 
revealed mild weakness of right hand grip and atrophy of the 
right distal forearm.  The Veteran underwent surgery which 
revealed that the laminae of C6-7 were fused, with formation 
of a bony canal around the nerve root on the right side.  The 
bony canal and laminae around the nerve root were excised.

At an April 1964 VA examination, the Veteran reported ongoing 
symptoms of weakness, numbness, and tingling in his right arm 
which had persisted since his surgery.  The Veteran stated 
that his symptoms were worsened by cold and inclement 
weather.  He reported right hand weakness after writing or 
using it for any period.  He stated that his right thumb and 
index finger and right upper extremity were weak while 
performing lifting activities.  He denied any impairment of 
motion of the right arm.

An examination revealed normal motion of the right upper 
extremity.  Functions of the ulnar, radial, and medial nerves 
were intact.  Sensory testing revealed that the right thumb 
was slightly number than the left thumb.  Right upper 
extremity motor function was noted as being weaker than that 
of the left upper extremity.  Grip strength testing revealed 
diminished strength in his right hand.  With regard to the 
reported symptoms and clinical findings of the right upper 
extremity, the examiner provided a diagnosis of residual 
symptoms which were similar to those which existed prior to 
the Veteran's March 1963 laminectomy.

The Veteran underwent a new VA examination in January 2006, 
which revealed diminished strength on resisted shoulder 
shrug, resisted right elbow flexion, and resisted flexion and 
extension of the right upper extremity.  Thenar atrophy was 
also noted in around the right thumb.  The examiner declined 
to provide a diagnosis or etiology opinion with regard to the 
Veteran's right upper extremity disorder at that time, and 
recommended that an EMG study be performed to clarify the 
etiology of his symptoms.

In April 2006, the Veteran underwent a VA examination which 
was to include an EMG study.  At that time, the Veteran 
reported marked residual weakness of the right upper hand and 
upper extremity.  He also reported tingling of the ulnar 
nerve in his right elbow groove.  EMG testing was 
inconclusive, as the study was discontinued after the Veteran 
expressed that he was unable to tolerate the study.

At a VA examination performed in September 2007, the Veteran 
continued to report pain which radiated from his neck into 
his right shoulder, and which was accompanied by right arm 
weakness.  On examination, the Veteran demonstrated weakness 
of the right shoulder during resisted shrug testing.  
Weakness of the right arm was noted with flexion and 
extension of the right arm.  Decreased thenar eminence was 
observed of the right hand, with weakness of the right thumb 
on abduction against resistance.  Based upon the findings on 
examination, the Veteran was diagnosed with degenerative 
joint disease of the cervical spine from C4-7 with 
radiculopathy.

At his July 2009 Travel Board hearing, the Veteran testified 
that he continued to experience ongoing pain and numbness in 
his right arm and wrist.

Based upon the foregoing evidence, the Board finds that the 
Veteran is entitled to service connection for neurological 
symptoms of the right upper extremity.  Post-service 
treatment records indicate the onset of right hand and arm 
weakness in 1955.  Based upon the Veteran's reported ongoing 
symptoms in his right upper extremity, surgery was performed 
in March of 1963, which revealed that the laminae of C6-7 
were fused, with formation of a bony canal around the nerve 
root on the right side.  Following the Veteran's surgery, he 
continued to experience symptoms in his right upper extremity 
which were diagnosed as ongoing residual symptoms form his 
in-service cervical injury.  At the Veteran's most recent 
September 2007 VA examination, he continued to report pain 
and weakness in his right upper extremity.  At that time, the 
Veteran was diagnosed with a radiculopathy which resulted 
from degenerative joint disease of the cervical spine.  
Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's neurological symptoms of the 
right upper extremity are proximately due to his service-
connected cervical spine degenerative disc disorder.

Service connection is accordingly warranted for this 
disorder.  


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine is denied.

Entitlement to service connection for right upper extremity 
neurological symptoms, to include as secondary to 
degenerative disc disease of the cervical spine, is granted.


REMAND

Post-service treatment records indicate that in August 1951, 
within a month of his discharge from service, the Veteran 
reported pain and discomfort in the lower dorsal spine.  An 
examination performed at that time did not reveal any 
abnormalities.
Later that month, the Veteran underwent a VA examination of 
his spine.  At that time, he reported a dull aching pain 
which was present in his mid-thoracic back.  On examination, 
slight kyphosis and a slight increase was noted in the lumbar 
curvature.  Motion of the lumbar spine was normal, and there 
was no evidence of spasm or tenderness.  Straight leg 
raising, rolling of the low back, and torsion of the 
sacroiliac joints were painless and within the normal range.  
The Veteran received a diagnosis with minimal hypertrophic 
arthritis of the dorsal spine, however, no opinion was 
offered as to the etiology of the diagnosed arthritis.

In August 1954, the Veteran was treated for complaints of 
back pain which reportedly persisted since his in-service 
parachute accident.  X-rays of the spine and pelvis revealed 
moderate wedging of the T11 disc, which was interpreted as 
suggesting a healed compression fracture of moderate degree.

MRIs of the cervical spine performed in March and June of 
1990 revealed disc degeneration and spinal stenosis from the 
L3-S1 discs.

In March 1994, the Veteran underwent surgery to repair 
progressive deterioration of the lumbar spine which was 
causing progressive difficulty of bowel and bladder function.  
During surgery, the surgeon observed significant spinal 
stenosis at L4-5 with thinning of the dura.  The surgeon also 
noted likely arachnoiditis involving the nerve root which was 
accompanied by a tear in the dura.

An MRI of the cervical spine in July 2008 revealed severe and 
chronic endplate deformities of the lumbar and thoracic spine 
at L2 and T11-12.  Loss of T2 signal was also noted from L2-3 
through L5-S1 disc levels.  Loss of disc height was observed, 
most prominently at L3-4.

At his July 2009 Travel Board hearing, the Veteran offered 
testimony that his back pain has persisted and presents 
difficulties in performing movements such as standing up from 
the ground.  According to the Veteran, he participated in 
approximately 30 parachute jumps during his active duty 
service and served as a jump master while stationed in Japan.  
The Veteran's service treatment records corroborate that the 
Veteran was assigned to the 3rd Battalion, 511th Air Infantry 
Regiment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for a low and 
mid back disorder, to include as 
secondary to degenerative disc disease of 
the cervical spine.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and must provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be provided a VA 
21-4142 release and requested to provide 
the names and full address information 
for any private or VA treatment providers 
who have provided him with medical 
treatment on the release.  After the 
Veteran has returned a signed release 
with the requested information, efforts 
should be made by the RO to obtain all 
treatment records which are not currently 
associated with the claims file.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records 
yields negative results, documentation to 
that effect should be included in the 
claims file.

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the Veteran's current low and 
mid back disorder.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the Veteran's 
low and mid back disorder.  The examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed low and 
mid back disorder is etiologically 
related to the Veteran's period of active 
service, including cervical injuries 
sustained in his July 1949 in-service 
parachute accident and/or to the 
Veteran's activities as a parachute jump 
master and as a member of the 3rd 
Battalion, 511th Air Infantry Regiment.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
low and mid back disorder, to include as 
secondary to degenerative disc disease of 
the cervical spine should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


